 1                                                                          The Hon. Robert J. Bryan

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8                               WESTERN DISTRICT OF WASHINGTON
                                           AT TACOMA
 9
     DEMOND LAVELLE BABB, a single person,                 NO. 3:18-cv-05215-RJB
10
                    Plaintiff,
11                                                      NOTICE OF UNAVAILABILITY
            vs.
12
     CITY OF TACOMA, a Washington Municipal
13   Corporation; "JOHN DOES 1-2" and "JANE
     DOES 1-2", husbands and wives; CITY OF
14   FIFE, a Washington Municipal Corporation;
     "JOHN DOES 3-7" and "JANE DOES 3-7",
15   husbands and wives; SOUTH
     CORRECTIONAL ENTITY, a Washington
16   Municipal Corporation; and "JOHN DOES 8-
     15" and "JANE DOES 8-15", husbands and
17   wives,
18                  Defendants.
19
            PLEASE TAKE NOTICE that Michele C. Atkins, lead counsel for defendants South
20
     Correctional Entity and John Does 8-15 and Jane Does 8-15, will be unavailable to respond to
21
     motions or discovery, or participate in depositions, hearings, or other formal actions from August
22
     9 through August 23, 2019.
23
            Defendants request that no matter in the above-entitled case be noted between said
24
     //
25


                                                                 FAIN ANDERSON VANDERHOEF
      NOTICE OF UNAVAILABILITY (3:18-cv-05215) - 1
                                                                 ROSENDAHL O'HALLORAN SPILLANE, PLLC
                                                                 701 Fifth Avenue, Suite 4750
                                                                 Seattle, WA 98104
                                                                 p. 206-749-0094 f. 206-749-0194
 1   dates or immediately thereafter so as to preclude adequate preparation.

 2          DATED this 6th day of June, 2019.

 3                                                FAIN ANDERSON VANDERHOEF
                                                  ROSENDAHL O’HALLORAN SPILLANE, PLLC
 4

 5
                                                  By: s/ Michele C. Atkins
 6                                                   Michele C. Atkins, WSBA No. 32435
                                                     Chad W. Beck, WSBA No. 45773
 7                                                   Attorneys for Defendants South Correctional
                                                     Entity and John Does 8-15 and Jane Does 8-15
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                                                FAIN ANDERSON VANDERHOEF
      NOTICE OF UNAVAILABILITY (3:18-cv-05215) - 2
                                                                ROSENDAHL O'HALLORAN SPILLANE, PLLC
                                                                701 Fifth Avenue, Suite 4750
                                                                Seattle, WA 98104
                                                                p. 206-749-0094 f. 206-749-0194
 1
                                   CERTIFICATE OF SERVICE
 2
     I hereby certify that on the date below, I electronically filed the foregoing NOTICE OF
 3   UNAVAILABILITY with the Clerk of the Court using the CM/ECF system, which will send
     notification of such filing to the
 4
     following:
 5
      Counsel for Plaintiff                                             Regular U.S. Mail
 6    Deola Lebron, WSBA #41290                                         Facsimile (360) 782-4358
      Lebron Law Group                                                  ABC Legal Messenger
 7    3615 Steilacoom Boulevard, Suite 301                              E-mail/ ECF
      Lakewood, WA 98499
 8    (253) 589-0909
      deola@lebronlawgroup.com
 9
      Counsel for Defendant SCORE and John Does 8-15                    Regular U.S. Mail
10    Matthew J. Segal, WSBA #29797                                     Facsimile (425) 259-5994
      Pacifica Law Group LLP                                            ABC Legal Messenger
11    1191 2nd Avenue, Suite 2000                                       E-mail/ ECF
      Seattle, WA 98101
12    (206) 245-1700
      matthew.segal@pacificalawgroup.com
13
      Counsel for Defendant SCORE                                       Regular U.S. Mail
14    Stewart A. Estes, WSBA #15535                                     Facsimile (425) 259-5994
      Keating, Bucklin & McCormack, Inc., P.S.                          ABC Legal Messenger
15    800 Fifth Avenue, Suite 4141                                      E-mail/ ECF
      Seattle, WA 98104
16    (206) 623-8861
      sestes@kbmlawyers.com
17

18          Signed at Seattle, Washington this 6th day of June, 2019.

19
                                                 s/ Kerry L. Mays
20
                                                 Kerry L. Mays, Legal Assistant
21

22

23

24

25


                                                                FAIN ANDERSON VANDERHOEF
      NOTICE OF UNAVAILABILITY (3:18-cv-05215) - 3
                                                                ROSENDAHL O'HALLORAN SPILLANE, PLLC
                                                                701 Fifth Avenue, Suite 4750
                                                                Seattle, WA 98104
                                                                p. 206-749-0094 f. 206-749-0194
